The following dissenting opinion was drawn by
Appleton, C. J.
On the seventh day of the first term, the trustee ca'ine into Court and made the- following disclosure in which he submitted himself to further examination on oath: —
"And now at the said term of the Court, being the term at which said action was entered, said Bird, one of the alleged trustees, comes into. Court and declares that, at the time of *285the service of the writ in said action upon him, he had not any goods, effects or credits of said principal defendant in his possession, and said Bird hereby submits to further examination on oath, and asks to be discharged and for his costs.”
This was subscribed by the trustee in person and sworn to in open Court before the clerk, and placed upon the files of the Court and notice thereof entered upon the docket. The plaintiff’s attorney was not then in Court, nor did he afterwards come into Court during the term.
At the succeeding term, on motion of the plaintiff’s counsel, the trustee, by order of Court, appeared, but no additional disclosure being desired by the plaintiff, he was discharged.
Did the trustee, by so doing, entitle himself to costs ?
It is provided by R. S., c. 86 § 13, that "if any supposed trustee comes into Court at the first term and submits himself to examination, on oath, after having in writing declared that at the time of the service of the trustee process upon him, he had not any goods, effects or credits of the principal defendant in his possession, he shall be entitled to his costs,” &c.
The trustee, in this case, has brought himself within the letter as well as the spirit of the statute. He has done the precise things required by the statute to entitle him to costs, and at the time and in the mode thereby prescribed. ■ He has been guilty of no omission whatsoever.
But the plaintiff contends that he has' failed to comply with the 12th rule of this Court relating to trustee disclosures and thereby has forfeited his claim to costs.
The rule, so far as applicable, is as follows : — "In cases of foreign attachment, when any trustee'Shall present himself for examination, he, or his attorney, shall give written notice thereof to the attorney for the plaintiff, or, in his absence, cause the same to be noted on the doclcet; and, upon motion, may fix a time for the disclosure to be made.”
The plaintiff’s attorney being absent, notice could not be *286served upon him. The docket, which is the register on which are minuted briefly the acts of the Court and all proceedings therein, and which is at all times open for public inspection and information, is, by the rule, made the medium of notice to parties in Court. It would have been so without the rule. On this register, the acts of the Court, and papers and documents on file in Court, motions, pleadings, &c., are not entered at length, but minutes thereof which indicate where more extended and minute information may be found or from which the records of the Court are to be extended.
Now, of what, under this rule, was the plaintiff’s counsel entitled to notice ? Simply, that the trustee has presented himself for examination. The paper, which had been placed on file, contained that precise information under oath. It was not to be expected that the whole would be extended on the docket. The docket contained the entry. " (7) The dis. of A. J. Bird rec’d and filed Feb. T. 1863.”
The statute prescribed what the disclosure should contain to entitle the trustee to costs — that he must make a general disclaimer of goods, &c., and submit himself to examination, on oath — the first term. This being done, and notice thereof entered on the docket, he has fully complied with the statute and the rule. No attorney could be misled by such a docket entry. It is the one universally made since the organization of the State. All the attorney for the plaintiff had to do was to read the paper filed, and he would see that the trustee submitted himself to examination, and he could .then determine whether he wished further to examine him.
The trustee had no occasion to proceed further. Unless he had goods, effects and credits, he could not make a' further disclosure. The motion for a further examination is to be made by the party requiring additional information.
A simple notice on the docket, that the trustee presented himself for examination at the return term, would not have entitled the trustee to costs. He must do all the statute re*287quires. This he has done with technical precision. He has in addition substantially complied with the rule of Court. He was entitled to a discharge upon the disclosure filed, in case no further examination was required.
The rule does not require the trustee to make the motion for fixing the time for the. disclosure. It leaves it to any party to make it. There was no reason why he should make it. Having already disclosed that he had no funds, and having submitted himself to further examination, he was entitled to a discharge, unless some other party to the suit should desire a further disclosure and should move the Court to fix the time for that purpose. The trustee, both by statute and by the rule of Court, is entitled to costs.